Citation Nr: 1828918	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  13-01 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertensive heart disease. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1953 to June 1955 and from August 1955 to October 1980.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In accordance with his January 2013 substantive appeal, the Veteran was scheduled for a hearing before a Veterans Law Judge in April 2017; however, prior to such hearing, he withdrew his pending appeal and his hearing request.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2017).

This case was previously before the Board in September 2017, when service connection for ischemia was granted and the hypertensive heart disease issue was remanded or further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's hypertensive heart disease, other than ischemia, was not manifested in service within one year of service separation and is otherwise unrelated to service.


CONCLUSION OF LAW

The criteria for service connection for hypertensive heart disease, other than ischemia, to include as due to herbicide exposure, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

There is a presumption of exposure to herbicidal agents for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7,1975).  38 U.S.C.A. §1116(f) and 38 C.F.R. § 3.307(a)(6).  In this regard, the Board notes that the Veteran's service personnel records reflect service in the Republic of Vietnam during the requisite time period.  Therefore, he is presumed to have been exposed to herbicidal agents coincident with such service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §3.309(e).  The diseases presumptively associated with herbicide exposure include ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including CAD (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina. Id.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

By way of background, service connection for hypertensive heart disease was denied in an August 2004 rating decision. 

In October 2010, the Veteran filed a claim for service connection for ischemic heart disease, and in November 2010, the RO notified him that VA was conducting a special review of his file in accordance with Nehmer v. U.S. Department of Veterans Affairs, which provided retroactive benefits to certain Nehmer class members.  He was informed that his case was being reviewed based on the addition of ischemic heart disease to the list of diseases presumptively associated with herbicide exposure in Vietnam.  See 38 C.F.R. § 3.309(e).  The November 2010 letter further stated that entitlement to potential retroactive benefits applies to all cases wherein VA received a claim, or a claim for benefits was pending, or wherein VA denied benefits, on or after September 25, 1985. The Veteran was informed that his case qualified for the special review based on a possible prior VA benefits claim for ischemic heart disease. 

In the October 2011 rating decision on appeal, the RO denied service connection for hypertensive heart disease for purposes of entitlement to retroactive benefits.  In this regard, the RO determined that the evidence of record failed to demonstrate a diagnosis of ischemic heart disease.

Subsequently, however, a September 2017 Board decision found the evidence in relative equipoise as to whether the Veteran suffered from ischemic heart disease, including CAD, and granted the award of service connection as presumptively related to his exposure to herbicidal agents while serving in the Republic of Vietnam.  The September 2017 Board decision also remanded the hypertensive heart disease issue for direct, presumptive, and secondary service connection medical opinions.

April and September 2011 VA examiners diagnosed the Veteran with hypertensive heart disease.  Thus, the primary issue in this case is whether the Veteran's hypertensive heart disease is due to his military service, to include his presumed exposure to herbicidal agents or whether it is proximately due to or aggravated beyond its natural progression by service-connected ischemia, specifically coronary artery disease (CAD). As indicated above, the September 2017 Board decision remanded the hypertensive heart disease issue for direct, presumptive, and secondary service connection medical opinions.

Such opinions have been obtained and this issue is back before the Board for appellate review.

In December 2017, upon review of the complete claims file including the Veteran's statement, a VA examiner opined that is was less likely than not (less than 50% probability) that the Veteran's hypertensive heart disease was incurred in or caused by an in-service injury, event or illness. He gave the rationale that there is no evidence for evaluation, diagnosis or treatment for hypertensive heart disease during active duty service.  Medical literature does not support exposure to herbicidal agents as a risk/casual factor for hypertensive hear disease or for hypertension.  He further provided that hypertension is the major casual factor for hypertensive heart disease and there is no evidence of treatment for hypertension during active duty service.  Noting one single episode of elevated blood (140/95) during service, followed by a 5-day average blood pressure reading of 128/88, he found that STRs do not support a diagnosis of hypertension during active duty service.  He found that all other blood pressure readings were within normal range.  He acknowledged the August 1980 retirement physical where the Veteran's blood pressure at the time was 124/80 and the examiner noted a finding of "possible labile hypertension."  However, the December 2017 VA examiner found no evidence of persistent blood pressure elevation for many years after discharge from active duty service.  He noted normal blood pressure reading from 1981 to 1995 and the Veteran did not start taking antihypertensive medication until 1997.

The examiner also provided the medical opinion that the Veteran's hypertensive heart disease is less likely than not proximately due or the result of his service connected conditions.  He reasoned that medical literature does not support CAD as a risk or casual factor for hypertensive heart disease and that hypertension is the casual factor for hypertensive heart disease. He also stated that the Veteran had objective evidence of ischemia, without evidence of significant CAD.

The December 2017 VA examiner's report shows that the examiner reviewed the claims file.  The examiner took into consideration the Veteran's reported history and prior medical records.  Accordingly, the Board finds that the December 2017 VA examiner's negative nexus opinions highly probative.

The Board finds the most probative evidence of record does not show that the Veteran's current hypertensive heart disease resulted from disease or injury incurred or aggravated by active duty service, nor is it proximately due or aggravated by service connected disability.  

The Board acknowledges the Veteran's belief that his hypertensive heart disease is related to active service. However, his and the other statements alone do not establish a medical nexus. Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, they are not shown to be competent to render medical opinions on questions of etiology. As such, as lay people, they are without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability. The question of diagnosis and causation, in this case, involves complex medical issues that neither the appellant nor the Veteran is competent to address.

It light of the foregoing, the Board finds that the criteria for entitlement to service connection for hypertensive heart disease have not been met.

In conclusion, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for hypertensive heart disease.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



ORDER

Service connection for hypertensive heart disease is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


